And the Court were of opinion that by the “ severe, sickness” mentioned in the proviso, was intended such sickness as prevented the party from giving to his commanding officer, within the eight days, satisfactory evidence of his inability to appear; —and that such not appearing to have been the case here, the. Justice erred in admitting the evidence, and therefore the judgment ought to be reversed.
There being some material defects in the original declaration, the judgment of the Court extended no farther than the reversal, the parties immediately adjusting the suit by compromise.